Detailed Action
1. 	This Office Action is in response to communication filed on 02/28/2022.
2.	Claims 1-23 are cancelled and claims 24, 26-29, and 39-41 are currently amended.
3. 	 Rejections under 35 USC 101 for claims 22-41 are withdrawn in view of the
amendments and arguments presented on page 8 of the Arguments/Remarks by the
applicant.
4.	Rejections under 35 USC 103 for claims 22, 23 and 27-41 are withdrawn in view of the amendments and arguments presented by the applicant, specifically on page 8 of the Arguments/Remarks, directed towards references Solid Edge and DeSimone 
et al.
5. 	Claims 24-41 are allowed.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
7.	Claims 24-41 are allowable.
The following is an examiner’s statement of reasons for allowance: Claims 24-41  are considered allowable since when reading the claims in light of the specification, none of the references of record, alone or in combination, disclose or suggest the combination of limitations specified in the independent claims, specifically automatically identifying the network of geometries by feature recognition of a subset of geometries in a neighborhood of the received geometries, wherein automatically identifying the network of geometries further comprises: forming all chains of the geometries in a loop; and checking for type of geometry and tangency, checking for number of each type of geometry” in combination with the
remaining elements and features of the claimed invention, as presented in independent
claims 24, 40 and 41 of the instant application (as supported in specification page 8 lines 5-6 and page 12 line 8 and Figures 7, 10 and 12).

Prior Art of Record
8.	The Prior art of reference Solid Edge disclosed “defining a seed of a slotdog as one or more, but not all, of a network of geometries that form a model and that define
a slotdog, wherein a slotdog comprises four faces, geometries, or entities, that
are topologically connected in a loop, where each entity is connected to exactly
two of the other entities, or more than four faces, geometries, or entities which
may be merged and treated as one; identifying slotdogs within the model, wherein, if a
slotdog is identified, applying the edit whilst maintaining a predefined
relationship of the slotdog with all the geometries of the network, the predefined
relationship comprising at least that tangency between adjacent geometries is
always maintained; 
	The Prior art of reference DeSimone disclosed “A method of modifying manufacturing instructions for manufacturing an object, comprising: receiving an edit to 
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, Pyo Suh et al. (US7295958B1) method and system, which relates one or more geometric features to one or more functional requirements (FRs) to relate mechanical shapes (or geometric entities), which can be integrated to provide a final part or assembly that satisfies the functional requirements of the design. CAD technology being applied for the generation of geometric shapes and assemblies of physical objects in the detailed design stage using solid modeling techniques. Thus, the design process involves receiving an input geometric model, and searching the database for a shape similar to the geometric model.
	However, none of the references of record alone or in combination disclose or
suggest the combination of limitations specified in the independent claims, specifically “automatically identifying the network of geometries by feature recognition of a subset of geometries in a neighborhood of the received geometries, wherein automatically identifying the network of geometries further comprises: forming all chains of the geometries in a loop; and checking for type of geometry and tangency, checking for number of each type of geometry” in combination with the
remaining elements and features of the claimed invention, as presented in independent
claims 24, 40 and 41 of the instant application.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148